Honorable Henry Wade         Opinion No. C-249
District Attorney
Dallas County                Re: IB it mandatory that employees
Records Building                 of the City of Dallae, opera-
Dallas, Texas                    ting the Dallas Transit Co.
                                 buses, have a commercial
Dear Mr. Wade:                   chauffeur'slicense?
       You recently requested an opinion of this office on the
following question:
            "Is It mandatory that employees of the
        City of Dallas, operating the Dallas Transit
        Co. have a commercial chauffeur'slicense?"
You have furnished us with the following facts:
           "The City of Dallas recently acquired
       the operatingproperties of the Dallas
       Transit Company (whloh operated buses with-
       in the city limits of Dallas and environs);
       and the City of Dallas Is now operating this
       public transit system as an official depart-
       ment of the City of Dallas.
           "The Dallas Transit Company is wholly
       owned by th.eCity of Dallas, and the bus
       operators employed to drive same are full
       time employees of theeMty of Dallas."
        Article 6687b, Section l(o), Vernon's Civil Statutes,
defines chauffeur as:
           "'Chauffeur.' Every person who is the
       driver for wages, compensation,or hire, or
       for fare, of a motor vehicle transporting
       passengers."
        Article 6687b, Section 3,~ Vernon's Civil Statutes, pro-
vides in part as follows:



                            -1207-
Honorable Henry Wade, Page,2 (C-249 )


               “Sec. 3. What persona are exempt from
           license
               II
                . . . .
               “4. . . . It shall not be necessary for
           an employee,of any incorporatedcity, town
           or village of this State or county of this
           State when holding an operator’spermit to
           obtain a chauffeur’slicense in order to
           operate an official motor vehicle in the
           service of such incorporatedcity, town,
           village or county.
               I,
                . . . .II
This language has appeared in the statute since Its original
passage In 1941. Acts 47th Leg. 1941, ch. 173, p. 247. We
see the question to be one of determiningwhat is an 'official
motor vehicle" In the "service"of an Incorporatedcity, town,
village or county. The Act does not define the term. The word
"official"is used as an adjective describingmotor vehicles.
The Merriam-WebsterThird Edition InternationalDictionary,
1961, uses the following definition for the adjective "official":
               "belongingor relating to an office, po-
           sition, or trust: connectedwith holding an
           office. . .: holding an office or serving In
           a public position: authorizedto perform a
           service. . .'I
If we consider the term "officialmotor vehicle" as a noun,
the definitionbecomes more restrictive. We are, therefore,
of the opinion that Article 6687b, Section 3, Paragraph 4, means
those motor vehicles owned by the city for the use of an official
of the city, as for example where a mayor, city manager, police
chief, etc. are furnished with automobileswhich are drlven by
city employees;also fire engines, police vehicles, etc. Row-
ever, city buses are not "official"vehicles of the city, be-
cause they are not in the service of the city, as such, and
the passengers are being transportedfor hire or compensation.
The city only indirectly benefits from the profits accruing
from the operation. The service to the travelingpublic is
not a governmentalfunction of the city.
            18 McQuillin on Municipal Corporations(3rd Ed. Rev.)
Sec.   53.108   on p. 426 says:


                              -1208-
Honorable Henry Wade, Page ‘3 (C-249    )



              "In operating a system of buses for the
       transportationof passengers for hire, a city
       functions in its corporate,as distinguished
       from it governmentalcapacity, and may be
       held liable for injuries sustained through the
       negligent operation of a bus. A city Is liable
       as a common carrier with respect to passengers,
       and is required to exercise a high degree of
       care for their safety, not only while being
       transported,but also when entering the vehi-
       cle, or alighting therefrom. . . ."
City of Amarillo v. Tutor, 267 S.W. 697, Tex. Comm. App. 1924 ;
City of Amarillo v. Green, 267 S.W. 702 tTex. Comm. App. 19241;
39 Tex.Jur.2d 27b, Municipal and InterurbanTransportation,Sec.
2.  It, therefore, seems that the Legislature Intended to give
the public the protection of operators with a chauffeur's
license driving city-ownedbuses as the city, acting in Its
corporate or non-governmentalcapacity, is required to exercise
a high degree of care for the safety of the passengers being.
transported.
       We are, therefore,of the opinion that Paragraph 4, Sec-
tion 3 of Article 6687b does not apply to city owned buses
because such buses are not "officialmotor vehicles" in the
service of the city, and the city in operating the bus company
is not acting in a governmentalcapacity.
                        SUMMARY
              Rnployees of the City of Dallas operating
       Dallas Transit Company buses must have a com-
       mercial chauffeur'slicense as required by Article
       6687b, V. C. S., even though the Dallas Transit
       Company is wholly owned by the City of Dallas and
       the bus operators employed to drive the buses of
       the company are full-time employees of the City
       of Dallas.
                                       Yours very truly,




                               -1209-
Honorable Henry Wade, Page 4 (C-249 )


NVS:aj
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Paul R. Robertson
John Reeves
Robert Smith
W. 0. Shultz
APPROVED FOR THE ATTOIWEP GENERAL
BY: Stanton Stone




                            -1210-